            Case 1:19-cv-08126-LJL Document 20 Filed 10/29/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                10/29/2020
                                                                       :
EUGENE DUNCAN, individually and on behalf of all                       :
others similarly situated,                                             :
                                                                       :
                                    Plaintiff,                         :     19-cv-8126 (LJL)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
GREENPORTER LAND, LLC and ANVK NY                                      :
HOLDINGS LLC,                                                          :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        The procedural history of this case is set forth at Dkt. No. 19 but bears repeating here.

        This action was initiated by Complaint against Defendant Greenporter Land LLC

(“Greenporter”) on August 30, 2019. Plaintiff brought claims related to the alleged

inaccessibility of Greenporter’s website to blind and visually-impaired consumers in violation of

the American with Disabilities Act, 42 U.S.C. § 12181, N.Y. Exec. Law § 296, N.Y.C. Admin.

Code § 8-107, and a claim for declaratory relief.

        A response by Greenporter was due on October 17, 2019, but Greenporter did not

respond to the Complaint or appear in the action. Dkt. No. 5. The action was transferred to the

undersigned on February 6, 2020, and on February 19, 2020, the Court ordered Plaintiff to file a

motion for default judgment by March 6, 2020. Dkt. No. 6.

        On March 6, 2020, the Court granted a 30-day extension to permit Plaintiff to determine

whether to move for default or amend the Complaint to add a necessary party. Dkt. No. 8. On

April 6, 2020, Plaintiff indicated that it had identified a necessary party to this action and
          Case 1:19-cv-08126-LJL Document 20 Filed 10/29/20 Page 2 of 4




intended to amend the Complaint. The Court granted a stay in the action until May 25, 2020 to

permit Plaintiff to amend. Dkt. No. 10.

       Plaintiff did not amend. On May 27, 2020, the Court ordered Plaintiff to file an amended

complaint or move for default by June 16, 2020, “on pain that failure to do so may result in the

action being dismissed for failure to prosecute.” Dkt. No. 11. Plaintiff filed an amended

complaint after the deadline, on June 24, 2020. Dkt. No. 12. The amended complaint added a

second defendant, ANVK NY Holdings LLC (“ANVK”). ANVK was served on July 9, 2020,

with its response due on July 30, 2020. ANVK did not respond to the amended complaint or

appear in the action. Greenporter still has not appeared in the action.

       On September 25, 2020, the Court ordered Plaintiff to file a motion for default judgment

by October 26, 2020. That order stated that “[t]here will be no further extensions” and warned—

once again—that “failure to file the motion for default judgment may result in the action being

dismissed for failure to prosecute.” Dkt. No. 19. Plaintiff did not file its motion.

       It is hereby ORDERED that this action is DISMISSED for Plaintiff’s failure to prosecute

pursuant to Fed. R. Civ. P. 41(b). A district court considering a Rule 41(b) dismissal must weigh

five factors: “(1) the duration of the plaintiff's failure to comply with the court order, (2) whether

plaintiff was on notice that failure to comply would result in dismissal, (3) whether the

defendants are likely to be prejudiced by further delay in the proceedings, (4) a balancing of the

court’s interest in managing its docket with the plaintiff's interest in receiving a fair chance to be

heard, and (5) whether the judge has adequately considered a sanction less drastic than

dismissal.” Baptiste v. Sommers, 768 F.3d 212, 216 (2d Cir. 2014) (quoting Lucas v. Miles, 84

F.3d 532, 535 (2d Cir. 1996)).

       Plaintiff has done nothing to move the case forward except at the prodding of the Court.




                                                  2
          Case 1:19-cv-08126-LJL Document 20 Filed 10/29/20 Page 3 of 4




Indeed, the record shows that Plaintiff took no action in the four months between the time

Greenporter’s response was due on October 17, 2019 and the Court’s order on February 19, 2020

requesting Plaintiff’s participation. Plaintiff failed to file the amended complaint by May 25,

2020 for which he had requested a stay of this action and only filed it—one month later—once

the Court warned that failure to file could result in dismissal. And when Plaintiff did file the

amended complaint, he failed to file by the new deadline of June 16, 2020. Plaintiff again

missed a third deadline, to move for a default judgment by October 26, 2020. Plaintiff has been

on notice since May 27, 2020 that his failure to comply may result in the action being dismissed,

and the Court stated in its last order that he would not be granted further extensions. See

Honsaker v. City of New York, 2020 WL 6082094, at *3 (S.D.N.Y. Oct. 15, 2020) (“[T]he Court

repeatedly made clear to Plaintiff that failure to pursue this litigation could result in dismissal for

failure to prosecute” and “[t]he Court’s final order . . . warned Plaintiff that there would be no

further extensions of this deadline.”). This case has been outstanding for 14 months, Plaintiff has

been given “multiple opportunities to be heard, as witnessed by the Court’s repeated extensions

of filing deadlines for Plaintiff’s benefit,” Williams v. Lorac Cosmetics, LLC, 2020 WL 6063795,

at *2 (S.D.N.Y. Oct. 14, 2020), and the Court has an obligation to “secure the just, speedy, and

inexpensive determination of every action and proceeding,” Fed. R. Civ. P. 1.

       The usual sanction for failure to prosecute under Fed. R. Civ. P. 41(b) is dismissal with

prejudice. However, because “this action has not substantially burdened the Court’s docket, as

the Court has not yet decided any substantive motions, held any hearings, presided over any

discovery, or scheduled trial,” and Defendants have “failed to appear or comply with any filing

deadlines, the Court cannot conclude that Defendant[s] would suffer any prejudice if this

litigation were allowed to continue.” Williams, 2020 WL 6063795, at *2; see also Baptiste, 768




                                                   3
          Case 1:19-cv-08126-LJL Document 20 Filed 10/29/20 Page 4 of 4




F.3d at 218. Thus, the Court finds that dismissal without prejudice is appropriate.

       The Clerk of Court is respectfully directed to close the case.


       SO ORDERED.


Dated: October 29, 2020                             __________________________________
       New York, New York                                      LEWIS J. LIMAN
                                                           United States District Judge




                                                4
